Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement is effective as of [Insert Date], and is between Fulton Financial
Corporation, a Pennsylvania corporation (“Fulton”), and [Insert Executive Name],
an adult individual (the “Executive”).

BACKGROUND

[Executive is currently employed with Fulton. Fulton and Executive previously
entered into an executive employment agreement dated as of [Insert Prior
Agreement Date] (the “Original Agreement”), which provides for certain payments
to Executive upon the occurrence of specified events leading to the termination
of the Executive’s employment with Fulton.]

Fulton desires to [replace the Original Agreement and] enter into an employment
agreement with the Executive (this “Agreement”), to address the terms and
conditions of the Executive’s employment, including, but not limited to, the
consequences of an employment termination, and Executive desires to enter into
this Agreement, based on and subject to, for both Fulton and Executive, the
terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.    Position and Duties.

1.1    Employment. Fulton hereby employs the Executive, and Executive hereby
accepts employment with Fulton, for the period and upon the terms and conditions
hereinafter set forth.

1.2    Position and Duties.

(a)    Executive shall serve hereunder initially as [Insert Position] [of
Fulton]. During the term of this Agreement, the Executive may serve in such
other or additional positions as may be assigned by the Board of Directors of
Fulton (the “Board”), or by the Chief Executive Officer of Fulton (the “Chief
Executive Officer”) acting on behalf of the Board. Executive shall perform such
duties and shall have such authority consistent with Executive’s position as may
from time to time reasonably be specified by the Board, or by the Chief
Executive Officer acting on behalf of the Board. Executive shall at all times
comply with Fulton’s Code of Conduct and Fulton’s other policies, as the same
may be amended or supplemented from time to time. Executive shall report
directly to the Chief Executive Officer and shall perform Executive’s duties for
Fulton consistent with this Section 1.2(a) principally at Fulton’s headquarters
in Lancaster, Pennsylvania, (or at such other locations determined by the Board,
or by the Chief Executive Officer acting on behalf of the Board), except for
periodic travel that may be necessary or appropriate in connection with the
performance of Executive’s duties hereunder.

(b)    Executive shall devote Executive’s full working time, energy, skill and
good faith efforts to the performance of Executive’s duties hereunder, and will
diligently work to further the business and interests of Fulton. Executive shall
not be employed by or participate or engage in or be a part of in any manner the
management or operation of any business enterprise other than Fulton without the
prior written consent of the Board or the Chief Executive Officer, and in
accordance with the then-effective Fulton Financial Corporation Code of Conduct.

 



--------------------------------------------------------------------------------

Section 2.    Term and Termination.

2.1    Term. The term of the Executive’s employment under this Agreement (the
“Employment Period”) shall commence on the effective date of the Agreement first
entered above (the “Effective Date”) and shall continue until the earliest of
(a) the voluntary termination of, or retirement from, the Executive’s employment
by the Executive other than for Good Reason (as defined in Section 4.2) with
forty-five (45) days advance written notice to Fulton, (b) the termination of
the Executive’s employment by the Executive for Good Reason, (c) the termination
of the Executive’s employment by Fulton for any reason other than Cause (as
defined in Section 4.3), (d) the termination of the Executive’s employment by
Fulton for Cause, (e) termination of the Executive’s employment with Fulton due
to Disability (as defined in Section 4.4), or (f) the death of the Executive.

2.2    Expiration of the Agreement. This Agreement shall expire, if not
terminated earlier under Section 2.1, on December 31 of the year in which the
Executive attains the age of sixty-five (65), and the Executive shall thereafter
only be entitled to post-termination benefits that started prior to the
expiration. If the Executive’s employment continues following such expiration of
this Agreement, it shall as an employee at will.

Section 3.    Compensation.

3.1    Annual Compensation. As compensation for Executive’s services hereunder,
Fulton shall pay to Executive a base salary at an initial annual rate equal to
$[Insert Base Salary], payable in periodic installments in accordance with
Fulton’s regular payroll practices in effect from time to time. Executive’s
annual base salary, as determined in accordance with this Section 3.1, is
hereinafter referred to as Executive’s “Base Salary.” For years subsequent to
the initial year of this Agreement, Executive’s Base Salary shall be set by the
committee of the Board responsible for executive compensation (the “Human
Resources Committee”) or the Board at an amount no less than the initial annual
rate set herein. For each year in the Employment Period, Executive shall be a
participant in any bonus or incentive compensation program for similarly
situated executives, including, in particular, any annual cash bonus plan and
equity-based long term incentive plan, that Fulton may implement and administer
from time to time during the Employment Period, and the amount and form of such
bonus and incentive compensation shall be determined annually by Fulton
consistent with its Board’s executive compensation practices. References herein
to the amount of the Executive’s Base Salary or annual cash bonus or incentive
compensation shall be to the gross amount of such compensation element,
exclusive of any elective compensation deferral agreements entered into by the
Executive from time to time.

3.2    Employee Benefits. In addition to the compensation provided for in
Section 3.1, Executive shall be eligible to participate during the Employment
Period in those of Fulton’s broad-based employee retirement plans, welfare
benefit plans, life insurance programs, and other benefit programs for which
Executive is eligible under the terms of the plan or program, on the same terms
and conditions that are applicable to employees generally. Further, Executive
shall be eligible during the Employment Period to participate in any Fulton
executive-only retirement plan, deferred compensation plan, welfare benefit
plan, or other benefit programs, as and to the extent any such benefit programs,
plans or arrangements are or may from time to time be in effect during the
Employment Period.

 

2



--------------------------------------------------------------------------------

3.3    Paid Time Off and Leave. Executive shall be entitled to annual paid time
off, leave of absence and leave for temporary disability in conformity with
Fulton’s regular policies and practices. Any leave of absence or leave due to a
temporary disability shall not constitute a breach by the Executive of
Executive’s agreements hereunder.

3.4    Other Executive Benefits. Executive shall also receive such other general
executive perquisites as approved from time to time by the Human Resources
Committee, the Board, or the Chief Executive Officer of Fulton, as appropriate,
such as company paid club memberships and an employer-provided automobile.

3.5    Expense Reimbursement. During the term of Executive’s employment, Fulton
shall reimburse Executive for all reasonable expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder in accordance
with its regular reimbursement policies as in effect from time to time and upon
receipt of itemized vouchers therefor and such other supporting information as
Fulton may reasonably require.

3.6    [New Hire Compensation. [If Executive is a new hire,] Executive shall
also receive the new hire compensation and benefits set forth on Schedule A to
this Agreement.]

Section 4.    Termination of Employment.

4.1    Voluntary Termination. In the event Executive’s employment is voluntarily
terminated by Executive other than for Good Reason (as defined in Section 4.2),
Fulton shall be obligated to pay Executive’s Base Salary through the effective
date of termination of Executive’s employment, together with applicable expense
reimbursements and all accrued and unpaid benefits and vested benefits in
accordance with the terms of the applicable employee benefit plans
(collectively, the “Accrued Obligations.”) Upon making the payments described in
this Section 4.1, Fulton shall have no further compensation obligation to
Executive hereunder.

4.2    Termination for Good Reason; Termination Without Cause.

(a)    In the event:

(i)    Executive’s employment is terminated during the term hereof by Executive
for “Good Reason” (as defined herein); or

(ii)    Executive’s employment is terminated during the term hereof by Fulton
for any reason other than “Cause,” death or “Disability” (as each such term is
defined herein);

 

3



--------------------------------------------------------------------------------

then, only if Executive executes and does not revoke a separation agreement in
the form substantially similar to that attached hereto as Exhibit A, Fulton
shall pay Executive the Accrued Obligations plus all of the consideration
provided for in the following sentence for the              (        )[Insert
Period] months following such termination (the “Severance Period”); provided,
however, that if the Executive has previously made any election to defer receipt
of compensation, severance shall be paid under the terms of such election. For
purposes of the foregoing, the severance consideration payable under this
Section 4.2 shall be: (1) the Base Salary (as in effect immediately prior to the
termination and paid through Fulton’s regular payroll processes); (2) any vested
but unpaid bonus as of the date of termination; and (3) a cash bonus for the
fiscal year in which the termination date occurs equal to the payout at the
target level established for such fiscal year; pro-rated to the date of
termination. During the Severance Period, the Executive shall also continue to
be eligible to participate in the health and welfare employee benefit plans
referred to in Section 3.2 (i) to the extent Executive remains eligible under
the applicable employee benefit plans, and (ii) to the extent Executive’s
eligibility is not contrary to, or does not negate, the tax favored status of
the plans or of the benefits payable under the plan. If Executive is legally
unable to continue to participate in any health and welfare employee benefit
plan or program provided for under this Agreement due to (i) or (ii) above,
Executive shall be compensated in respect of such inability to participate
through payment by Fulton to Executive, on an annual basis in advance, of an
amount equal to the annual cost that would have been incurred by Fulton (which
does not include any amount that would have been paid by the Executive) if the
Executive were able to participate in such plan or program plus an amount which,
when added to the Fulton annual cost, would be sufficient after Federal, state
and local income and payroll taxes (based on the tax returns filed by the
Executive most recently prior to the date of termination) to enable the
Executive to net an amount equal to the Fulton annual cost. Notwithstanding the
foregoing, if the Executive is also party to a Change in Control Agreement with
Fulton or any subsidiary or affiliate, and the Executive receives severance
payments under such Change in Control Agreement at termination of employment,
the Executive shall not be entitled to receive severance compensation under this
Agreement. Otherwise, the provisions of this Agreement control with respect to
post-termination consideration.

(b)    As used herein, the Executive shall have “Good Reason” to terminate the
Executive’s employment if one of the following conditions (i) through (iii)
comes into existence, the Executive provides notice to Fulton of the existence
of the condition within 90 days of its initial existence, and Fulton fails to
remedy the condition within 30 days of receiving notice of its existence:

(i)    There has occurred a material breach of Fulton’s material obligations
under this Agreement;

(ii)    The material diminution in Executive’s authority, duties, or base
compensation, without Executive’s prior written consent; or

(iii)    Fulton requires Executive to be based at a location outside a
thirty-five (35) mile radius of the location where Executive previously was
based, except for travel reasonably required in connection with Fulton’s
business.

 

4



--------------------------------------------------------------------------------

The determination as to whether “Good Reason” exists shall be made reasonably
and in good faith by an affirmative vote of not less than two-thirds of the
members of the Board of Fulton within the time frame set forth above.

4.3    Termination for Cause. In the event Executive’s employment is
involuntarily terminated by Fulton for “Cause” (as defined herein) Fulton shall
be obligated to pay to the Executive the Accrued Obligations. Upon making the
payments described in this Section 4.3, Fulton shall have no further
compensation obligation to Executive hereunder.

As used herein, “Cause” shall mean the following:

(a)    Executive shall have committed a felony, or misdemeanor resulting or
intending to result directly or indirectly in gain or personal enrichment to the
Executive;

(b)    Executive’s use of alcohol or other drugs which interferes with the
performance by the Executive of Executive’s duties;

(c)    Executive shall have deliberately and intentionally refused or otherwise
failed (for reasons other than incapacity due to accident or physical or mental
illness) to substantially perform any of Executive’s duties to Fulton, with such
refusal or failure continuing for a period of at least thirty (30) consecutive
days following the receipt by Executive of written notice from Fulton setting
forth in detail the facts upon which Fulton relies in concluding that Executive
has deliberately and intentionally refused or failed to perform such duties;

(d)    Executive’s conduct that brings public discredit on or injures the
reputation of Fulton, in the reasonable opinion of the Board or a committee of
the Board; or

(e)    Fulton is legally precluded from employing Executive for the position and
duties described in Section 1.2 of this Agreement.

The determination as to whether “Cause” exists shall be made reasonably and in
good faith by an affirmative vote of not less than two-thirds of the members of
the Board of Fulton.

4.4    Benefits Following Death or Disability.

(a)    Following Executive’s total “Disability,” (as defined below) or death
during the term of this Agreement, the employment of the Executive will
terminate automatically, in which event Fulton shall not thereafter be obligated
to make any further payments hereunder other than the Accrued Obligations or as
otherwise specifically provided herein. For purposes hereof, “Disability” shall
have the meaning set forth in the Fulton long-term disability policy applicable
to the Executive.

(b)    Termination upon Death or Disability.

(i)    In the event of a termination of this Agreement as a result of the
Executive’s death, the Executive’s dependents, beneficiaries and estate, as the
case may be, will receive such survivor’s income and other benefits as they may
be entitled under the terms of the benefit programs, plans, and arrangements
described in Section 3.2 which provide benefits upon the death of the Executive.

 

5



--------------------------------------------------------------------------------

(ii)    In the event of a termination of this Agreement as a result of the
Executive’s Disability, (A) Fulton shall pay the Executive an amount equal to at
least six months’ Base Salary at the rate and as required by Section 3.1 and in
effect immediately prior to the date of Disability, and (B) thereafter, for as
long as Executive continues to be disabled, Fulton shall continue to pay an
amount equal to at least 60% of Base Salary in effect immediately prior to the
date of Disability until the earlier of Executive’s death or December 31 of the
calendar year in which Executive attains age 65. Fulton shall be entitled to
offset the foregoing payments against any benefits paid to the Executive under a
long-term disability policy sponsored by Fulton, and to the extent not
duplicative of the foregoing, Executive shall receive those benefits customarily
provided by Fulton to disabled former employees, which benefits shall include,
but shall not be limited to, life, medical, health, accident insurance and a
survivor’s income benefit.

(iii)    For the purposes of (i) and (ii) above, the Executive or Executive’s
dependents shall pay the same percentage of the total cost of coverage under the
applicable employee benefit plans as Executive was paying when Executive’s
employment terminated. The total cost of the Executive’s continued coverage
shall be determined using the same rates for health, life and/or disability
coverage that apply from time to time to similarly situated active employees.

4.5    Death or Disability Following Termination of Employment. Executive’s
Disability or death following Executive’s termination pursuant to Section 4.2
shall not affect Executive’s right, or if applicable, the right of Executive’s
beneficiaries, to receive the payments for the balance of the Severance Period.
The additional payments upon a Disability during the Employment Period shall not
apply to a Disability that occurs after the Executive’s termination.

4.6    Beneficiary Designation. Executive may, at any time, by written notice to
Fulton, name one or more beneficiaries of any benefits which may become payable
by Fulton pursuant to this Agreement. If Executive fails to designate a
beneficiary any benefits to be paid pursuant to this Agreement shall be paid to
the Executive’s beneficiary under Fulton’s life insurance program.

Section 5.    Restrictive Covenants and Clawback.

5.1    Confidential Information. Executive acknowledges that through Executive’s
employment with Fulton, Executive will have access to, or may contribute to,
certain commercially valuable information and trade secrets belonging to Fulton
(collectively, “Confidential Information,” as further defined below). Executive
further acknowledges that, to safeguard its legitimate interests, it is
necessary for Fulton to protect its Confidential Information by keeping it
confidential. Executive acknowledges that Fulton’s Confidential Information is
vital to its success and was acquired and/or developed by Fulton only after
considerable expense, time, and energy. Executive acknowledges that Fulton would
not otherwise disclose Confidential Information to Executive without the
existence of this Restrictive Covenant and Clawback provision in this Section 5
and that the unauthorized disclosure and/or use of Confidential Information
would cause Fulton to suffer substantial and irreparable harm.

 

6



--------------------------------------------------------------------------------

(a)    Definition of Confidential Information: The term “Confidential
Information” means any and all data and other information related to the
business of Fulton that has value to Fulton and is not generally known to the
public (whether or not it constitutes a trade secret). Such Confidential
Information includes, but is not limited to: data or information relating to any
of Fulton’s past, present, or future products or services; customer lists;
customer information; fees, costs, and pricing lists or structures; mailing
lists; the identity of customers; techniques of doing business; financial and
profit information; investment strategies; marketing strategies; competitive
information; advertising; compensation information; analysis; reports; formulas;
computer software; designs; drawings; trademarks and brand names under
development; accounting and business methods; databases; inventions and new
developments and methods, whether patentable or reduced to practice; the
existence or terms of any contracts or potential contracts; plans for future
business; and materials or information embodying or developed by use of any such
Confidential Information. Confidential Information does not include information
that is or becomes publicly available through no fault of Executive. This
provision adds to, and does not limit, Fulton’s rights pursuant to any laws
generally protecting confidential information and trade secrets.

(b)    Prohibited Use or Disclosure of Confidential Information: Executive shall
not, at any time during Executive’s employment by Fulton or after termination
(whether voluntary or involuntary), without the express written authorization of
the Board or senior management of Fulton, directly or indirectly, use, cause to
be used, or disclose and Confidential Information of which Executive becomes
aware, except to the extent a particular disclosure or use is required in the
performance of Executive’s assigned duties for Fulton. Executive also agrees not
to remove any documents, material or equipment containing Confidential
Information from Fulton’s premises, except as required in the performance of
Executive’s assigned duties for Fulton, and to immediately return any such
documents, materials or equipment at the termination of employment (whether
voluntary or involuntary, and regardless of the reason).

(c)    All records, files, software, memoranda, reports, price lists, leads,
customer lists, drawings, training materials, workflows, phone lists, plans,
documents, technical information, and other tangible items (together with all
copies of such documents and things) relating to the business of Fulton, which
Executive shall use or prepare or come in contact with in the course of, or as a
result of, Executive’s employment shall, as between the parties to this
Agreement, remain the sole property of Fulton. Laptop computers, software and
related data, information and things provided to Executive by Fulton or obtained
by Executive, directly or indirectly, from Fulton, also shall remain the sole
property of Fulton. Upon the termination of Executive’s employment for any
reason whatsoever, voluntarily or involuntarily (and in all events within 5 days
of Executive’s date of termination), and at any earlier time Fulton requests,
Executive shall immediately return all such materials and things to Fulton and
shall not retain any copies or remove or participate in removing any such
materials or things from the premises of Fulton after termination or Fulton’s
request for return. Executive shall not reproduce or appropriate for Executive’s
own use, or for the use of others, any property, Confidential Information or
Fulton inventions, and shall remove from any personal computing or
communications equipment all information relating to Fulton.

 

7



--------------------------------------------------------------------------------

(d)    For the purpose of this Section 5.1, Fulton shall be deemed to refer to
Fulton, its successors, and all of its present or future subsidiaries or
affiliates.

5.2    Non-Competition. Without the prior consent of the Board or one of its
committees, Executive shall not, during the Employment Period and during the one
(1) year period following the end of the Employment Period or expiration of this
Agreement (the “Restricted Period”), directly or indirectly, own, be employed by
or a director of, provide services or consult to, any business, person or entity
that is engaged within the geographic market of Fulton, in commercial banking or
any other business activity in which Fulton is engaged on the date of
Executive’s termination. For purposes of the foregoing, the “geographic market
of Fulton” shall consist of Fulton’s CRA assessment areas as publicly available
on the date of executive’s termination. Nothing in this Section 5.2 shall
prohibit the Executive from (a) owning as a passive investor, in the aggregate,
not more than 5% of the outstanding publicly traded stock of any corporation
engaged in a competing business, or (b) accepting a position as an officer,
director, employee, agent of, or consultant to another entity during the
Restricted Period, in which the Executive’s new position or the corporate office
of the entity are outside a 275 mile radius from where the Executive was working
on the Executive’s date of termination from Fulton. In the event the Executive’s
employment is terminated by the Executive for Good Reason or by Fulton other
than for Cause, the covenants in this Section 5.2 shall not apply.

5.3    Non-Solicitation. During the Restricted Period, Executive shall not,
directly or indirectly:

(a)    call upon, solicit, service or accept business from any customer of
Fulton or its subsidiaries or affiliates, or in any way interfere with the
relationship between any such customer and Fulton (including, without
limitation, making any negative or disparaging statements or communications
regarding Fulton or its current, past or future personnel);

(b)    request that any customer of Fulton not purchase products or services
from Fulton, or curtail or cease its business with Fulton;

(c)    solicit, induce or entice or attempt to solicit, induce or entice any
employee or independent contractor of Fulton, who was employed or engaged by
Fulton as of Executive’s termination date or within the twelve months preceding
Executive’s termination date, to leave the employ or engagement of Fulton, or in
any way interfere with the relationship between Fulton and any employee or
independent contractor thereof; or

(d)    except with the consent of the Board or one of its committees, hire or
offer employment or engagement to any employee or independent contractor of
Fulton who was employed or engaged by Fulton as of Executive’s termination date
or within the twelve months preceding Executive’s termination date.

 

8



--------------------------------------------------------------------------------

For the purpose of Sections 5.1, 5.2 and 5.3, Fulton shall be deemed to refer to
Fulton, its successors, and all of its present or future subsidiaries or
affiliates.

5.4    Injunctive and Other Relief.

(a)    Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the consideration paid hereunder, and that
damages alone shall not be an adequate remedy for any breach by Executive of
Executive’s covenants which then apply and accordingly expressly agrees that, in
addition to any other remedies which Fulton may have, Fulton shall be entitled
to injunctive relief in any court of competent jurisdiction for any breach or
threatened breach of any such covenants by Executive. Nothing contained herein
shall prevent or delay Fulton from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by Executive of any of its obligations hereunder.

(b)    In the event Executive breaches Executive’s obligations under
Section 5.2, the period specified therein shall be tolled during the period of
any such breach and any litigation seeking remedies for such breach and shall
resume upon the conclusion or termination of any such breach and any such
litigation. The remedies set forth in this Section are cumulative and in
addition to any and all other remedies available to Fulton at law or in equity.

5.5    Clawback. Executive acknowledges that the Executive is subject to any
Clawback Policy that may be adopted by Fulton’s Board or any committee thereof.
Absent any formal Clawback Policy, the Executive agrees that the Executive shall
be required to forfeit and pay back to Fulton any bonus or other incentive
compensation paid to the Executive if: (a) a court or arbitration body makes a
final determination that the Executive directly or indirectly engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by Fulton; or (b) the independent members of Fulton’s Board
determine that the Executive has committed a material violation of Fulton’s Code
of Conduct.

Section 6.    Miscellaneous.

6.1    Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide Fulton with protection as nearly equivalent to that found
to be invalid or unenforceable and if any such provision shall be so determined
to be invalid or unenforceable by reason of the duration or geographical scope
of the covenants contained therein, such duration or geographical scope, or
both, shall be considered to be reduced to a duration or geographical scope to
the extent necessary to cure such invalidity.

6.2    Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Fulton only to any affiliate or to any person or
entity which may become a successor in interest (by purchase of assets or stock,
or by merger, or otherwise) to Fulton in the business or a portion of the
business presently operated by it. Subject to the foregoing, this Agreement and
the rights and obligations set forth herein shall inure to the benefit of, and
be binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators, including the
restrictive covenants of this Agreement.

 

9



--------------------------------------------------------------------------------

6.3    Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by telegram, fax or telecopy (confirmed by U. S. mail), receipt
acknowledged, addressed as set forth below or to such other person and/or at
such other address as may be furnished in writing by any party hereto to the
other. Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
or confirmation therefor, in all other cases. Any and all service of process and
any other notice in any such action, suit or proceeding shall be effective
against any party if given as provided in this Agreement; provided that nothing
herein shall be deemed to affect the right of any party to serve process in any
other manner permitted by law.

(a)    If to Fulton:

Fulton Financial Corporation

One Penn Square

Lancaster, PA 17602

Attention: General Counsel

(b)    If to Executive: at the address on the signature page.

6.4    Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. Any prior agreement, if any, shall be terminated, with no further
rights or obligations thereunder due to or from either party, as of the
effective date hereof. Any amendment, modification, or waiver of this Agreement
shall not be effective unless in writing and agreed and executed by Fulton and
the Executive. Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege shall preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege
with respect to any occurrence and such failure or delay to exercise any right
shall not be construed as a waiver of any right, remedy, power, or privilege
with respect to any other occurrence. Any references in this Agreement to
“Fulton” shall also apply to its successors and permitted assigns.

6.5    Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania
(and United States federal law, to the extent applicable), without giving effect
to otherwise applicable principles of conflicts of law. In the event that either
party shall institute any arbitration proceeding in accordance with
Section 6.10, the City of Lancaster, Lancaster County Pennsylvania shall be the
exclusive jurisdiction and venue for such proceeding.

6.6    Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

 

10



--------------------------------------------------------------------------------

6.7    Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

6.8    Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Section 4 by seeking employment or otherwise
and Fulton shall not be entitled to set off against the amount of any payments
made pursuant to Section 4 with respect to any compensation earned by Executive
arising from other employment.

6.9    Indemnification. Except to the extent inconsistent with applicable law
and regulations, and Fulton’s certificate of incorporation or bylaws, Fulton
will indemnify the Executive and hold Executive harmless to the fullest extent
permitted by law and regulation with respect to Executive’s service as an
officer and employee of Fulton and its subsidiaries or affiliates, which
indemnification shall be provided following termination of employment for so
long as the Executive may have liability with respect to Executive’s service as
an officer or employee of Fulton and its subsidiaries or affiliates. The
Executive will be covered by a directors’ and officers’ insurance policy with
respect to Executive’s acts as an officer to the same extent as all other
officers under such policies.

6.10    Dispute Resolution. The parties agree that, except as provided in
Section 6.10(c), any controversy, claim or dispute of whatever nature between
Executive and Fulton arising out of or relating to this Agreement, or arising
out of Executive’s employment with Fulton (each, a “Dispute”), shall be subject
to the mediation and arbitration provisions set forth below.

(a)    Mediation. The parties will first attempt to mediate the Dispute before a
neutral mediator mutually agreed upon by the parties. If the parties cannot
agree on a mediator within 15 days after either party provides the other with
written notice of a dispute to be resolved pursuant to this Section 6.10(a),
then the American Arbitration Association (“AAA”) shall be asked to designate a
mediator who is available to conduct a mediation as promptly as possible.

(b)    Arbitration. If the mediation described in Section 6.10(a) is not
successful, the parties agree to submit the Dispute to binding confidential
arbitration before a single neutral arbitrator mutually agreed upon by the
parties. If the parties are unable to agree on an arbitrator, either of them may
request AAA to supply a list of at least five possible arbitrators, and the
parties shall alternatively strike names off such list until one name remains,
and that person shall be appointed as the arbitrator. If AAA is unwilling or
unable to provide an arbitrator list, then either party may seek an arbitrator
list through AAA and then apply the strike-through procedure described above.
The arbitration shall be governed by the arbitration rules of AAA or by such
other rules as the parties may mutually agree. The arbitrator’s award shall be
made in writing, and judgment on the award may be entered by any court of
competent jurisdiction.

 

11



--------------------------------------------------------------------------------

(c)    Exceptions. The parties agree that the procedures outlined in this
Section 6.10 are the exclusive methods of dispute resolution, except that
notwithstanding the foregoing, Fulton may bring an action in court for
injunctive relief, specific performance or other equitable relief to enforce the
provisions of Sections 5 and 6 of this Agreement. Should a party institute a
legal action or administrative proceeding against the other with respect to any
dispute without complying with the requirements of this Agreement, such
breaching party shall be responsible for all damages, costs, expenses and
attorney’s fees incurred by the other party in dismissing such action and
otherwise as a result of such breach.

6.11    Section 409A of Internal Revenue Code.

(a)    Application. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code (“Section 409A”), so as
to prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this Section 6.11 shall control over any contrary
provisions of this Agreement. Any ambiguities herein will be interpreted to
comply with Section 409A. Executive and Fulton agree to work together in good
faith to consider amendments to the Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. Notwithstanding the foregoing, in no event shall Fulton be
responsible for reimbursing or indemnifying Executive for any violation of
Section 409A.

(b)    Separation from Service. Payments and benefits that are paid under this
Agreement upon Executive’s termination or severance of employment with Fulton
that constitute deferred compensation under Section 409A shall be paid or
provided only at the time of a termination of Executive’s employment that
constitutes a “separation from service” within the meaning of Section 409A.

(c)    Release Payments. In the event that Executive is required to execute a
release to receive any payments from Fulton that constitute nonqualified
deferred compensation under Section 409A, payment of such amounts shall not be
made or commence until the sixtieth (60th) day following such termination of
employment. Any payments that are suspended during the sixty (60) day period
shall be paid on the date the first regular payroll is made immediately
following the end of such period.

(d)    Separate Payments. For purposes of Section 409A, each payment under this
Agreement shall be treated as a right to a separate payment and not part of a
series of payments.

(e)    Reimbursements. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided during a calendar year
may not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other calendar year; (iii) the reimbursement of an eligible
expense normally will be made within thirty (30) days of Executive’s submission
of the appropriate forms and documentation in accordance with Fulton policy, but
in no event later than on or before the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

12



--------------------------------------------------------------------------------

(f)    Delay in Payments if Executive is a Specified Employee. If Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), and the severance
payments and benefits payable to Executive, if any, pursuant to this Agreement,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation subject to Section 409A
(together, the “Deferred Payments”), such Deferred Payments that are otherwise
payable within the first 6 months following Executive’s separation from service
will become payable on the first payroll date that occurs on or after the date 6
months and 1 day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service but prior to the 6 month anniversary of Executive’s separation from
service (or any later delay date), then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred Payments
will be payable in accordance with the payment schedule applicable to each
payment or benefit.

6.12    Taxes. Any payments provided for hereunder shall be paid net of any
applicable employment taxes or other withholdings required under federal, state
or local law.

6.13    Severability. Each provision of this Agreement shall be considered
severable. If for any reason any provision or provisions are determined to be
invalid or contrary to applicable law, such invalidity will not impair the
operation of or affect the remaining provisions.

6.14    Survival. The provisions of Sections 5 and 6 of this Agreement shall
survive the expiration or termination of this Agreement.

6.15    Representation by Counsel. Executive acknowledges and agrees that Fulton
has recommended a review of this Agreement by Executive’s legal counsel of
[his/her] choosing.

[Signatures on the following page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

ATTEST:     FULTON FINANCIAL CORPORATION

By:

        By:    

Name:

      Name:  

Title:

  Secretary     Title:   WITNESS     EXECUTIVE             [Insert Name]    
Address:                       Telephone:     Email:

 

14



--------------------------------------------------------------------------------

SCHEDULE A

NEW HIRE COMPENSATION AND BENEFITS

Executive shall also receive the following compensation and benefits associated
with [his/her] new employment with Fulton [or one of its subsidiaries or
affiliates]:

[To be completed following acceptance of the terms of the offer.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

[INSERT EXHIBIT A]

[FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE]

 

A-1